


Execution Version
SECOND AMENDMENT TO CREDIT AGREEMENT


THIS SECOND AMENDMENT TO CREDIT AGREEMENT (this “Amendment”), dated as of July
31, 2012, is by and among CHECKPOINT SYSTEMS, INC., a Pennsylvania corporation
(the “Company”), CHECKPOINT MANUFACTURING JAPAN CO., LTD., a company formed
under the laws of Japan (the “Japanese Borrower”), CP INTERNATIONAL SYSTEMS
C.V., a limited partnership (commanditairs vennootschap) formed under Dutch law
(the “Dutch Borrower”), those Domestic Subsidiaries of the Company identified as
“Domestic Guarantors” on the signature pages hereto (the “Domestic Subsidiary
Guarantors”), those Foreign Subsidiaries of the Company identified as “Foreign
Guarantors” on the signature pages hereto (together with the Foreign Borrowers,
the “Foreign Guarantors”) and WELLS FARGO BANK, NATIONAL ASSOCIATION, as
administrative agent on behalf of the Lenders under the Credit Agreement (as
hereinafter defined) (in such capacity, the “Administrative Agent”). Capitalized
terms used herein and not otherwise defined herein shall have the meanings
ascribed thereto in the Credit Agreement.


W I T N E S S E T H


WHEREAS, the Borrowers, the Guarantors, the certain banks and financial
institutions from time to time party thereto (the “Lenders”) and the
Administrative Agent are parties to that certain Amended and Restated Credit
Agreement dated as of July 22, 2010 (as amended by that certain First Amendment
to Credit Agreement dated as of February 17, 2012 and as further amended,
modified, extended, restated, replaced, or supplemented from time to time, the
“Credit Agreement”);


WHEREAS, the Credit Parties have requested that the Required Lenders amend
certain provisions of the Credit Agreement; and


WHEREAS, the Required Lenders are willing to make such amendments to the Credit
Agreement, in accordance with and subject to the terms and conditions set forth
herein.


NOW, THEREFORE, in consideration of the agreements hereinafter set forth, and
for other good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, the parties hereto agree as follows:


ARTICLE I
AMENDMENTS TO CREDIT AGREEMENT


1.1    Amendment to Recitals. Clause 4 of the Recitals is hereby amended and
restated in its entirety to read as follows:


WHEREAS, the Borrowers have requested that the Lenders provide revolving
facilities in an aggregate principal amount of $75,000,000 for the purposes
hereinafter set forth; and


1.2    New Definitions. The following definitions are hereby added to
Section 1.1 of the Credit Agreement in the appropriate alphabetical order:


“All-Tag Litigation” means the patent infringement action with respect to a
security tag manufactured by All-Tag Security S.A. and All-Tag Security
Americas, Inc., originally filed in the Eastern District of Pennsylvania on May
1, 2001, and concluded on January 20, 2008, in which certain post-closing
motions are currently pending.






--------------------------------------------------------------------------------




“Canadian Fraud Claim” means the insurance claim filed by the Company with its
insurance provider for the unrecovered amount of the loss resulting from
fraudulent activities of a certain former employee of the Company's Canada sales
subsidiary as part of the transition of the Company's Canadian operations into
its shared service environment.


“Copyright Licenses” means any agreement, whether written or oral, providing for
the grant by or to a Person of any right under any Copyright.


“Copyrights” means all copyrights in all Works, all registrations and recordings
thereof, and all applications in connection therewith, including, without
limitation, registrations, recordings and applications in the United States
Copyright Office or in any similar office or agency of the United States, any
state thereof or any other country or any political subdivision thereof, or
otherwise and all renewals thereof.


“Debt Issuance” means the issuance of any Indebtedness by any Credit Party or
any of its Subsidiaries (excluding any Equity Issuance and Indebtedness of any
Credit Party and its Subsidiaries permitted to be incurred pursuant to Sections
6.1(a)-(i) hereof, but specifically including Indebtedness incurred pursuant to
Section 2.4 or pursuant to Section 2.2 of the Note Purchase Agreement).


“Deposit Account Control Agreement” means, with respect to deposit accounts of
any Domestic Credit Party, an agreement among the applicable Domestic Credit
Party, a depository institution, and the Collateral Agent, which agreement is in
a form acceptable to the Collateral Agent and which provides the Collateral
Agent with “control” (as such term is used in Article 9 of the UCC) over the
deposit account(s) described therein, as the same may be amended, modified,
extended, restated, replaced, or supplemented from time to time.


“Dutch Borrower Security Agreement” means the Security Agreement governed by New
York law, dated as of the Second Amendment Effective Date, executed by the Dutch
Borrower, in favor of the Collateral Agent, for the benefit of the Secured
Parties other than the Private Placement Noteholders, as the same may be
amended, modified, extended, restated, replaced or supplemented from time to
time in accordance with the terms hereof and thereof.


“Equity Issuance” means any issuance by any Credit Party or any Subsidiary to
any Person which is not a Credit Party or a Subsidiary of (a) shares or
interests of its Equity Interests, (b) its Equity Interests pursuant to the
exercise of options or warrants or similar rights, (c) any shares or interests
of its Equity Interests pursuant to the conversion of any debt securities to
equity or (d) warrants or options or similar rights that are exercisable or
convertible into shares or interests of its Equity Interests. The term “Equity
Issuance” shall not include (i) any Equity Interests issued as consideration for
a Permitted Acquisition for which there are no net cash proceeds and (ii) any
Equity Interests issued under any employee stock option plan.


“Fiscal Quarter” means any fiscal quarter of the Company.


“Flood Hazard Property” means any Mortgaged Property that is in an area
designated by the Federal Emergency Management Agency as having special flood or
mudslide hazards.


“Initial 13-Week Projections” has the meaning set forth in Section 5.1(e).


“Intellectual Property” means, collectively, all Copyrights, Copyright Licenses,
Patents, Patent Licenses, Trademarks and Trademark Licenses of the Credit
Parties and their Subsidiaries, all goodwill associated therewith and all rights
to sue for infringement thereof.






--------------------------------------------------------------------------------




“Letters of Credit Threshold” means all Letters of Credit outstanding on the
Second Amendment Effective Date in an aggregate amount equal to $1,416,600.00.


“Liquidity” means, as of any date of determination, the sum of the unused
portion of the Aggregate Revolving Commitment on such date and cash reported on
the most recent cash balances of the Company and its Subsidiaries delivered
pursuant to Section 5.1.


“Mortgage Instrument” means any mortgage, deed of trust or deed to secure debt
executed by a Domestic Credit Party in favor of the Collateral Agent, for the
benefit of the Secured Parties, as the same may be amended, modified, extended,
restated, replaced, or supplemented from time to time.


“Mortgage Policy” means, with respect to any Mortgage Instrument, an ALTA
mortgagee title insurance policy issued by a title insurance company (the “Title
Insurance Company”) selected by the Collateral Agent in an amount satisfactory
to the Collateral Agent, in form and substance satisfactory to the Collateral
Agent.


“Mortgaged Property” means any owned real property of a Domestic Credit Party
listed on Schedule 3.25(g)(i) and any other owned real property of a Domestic
Credit Party that is or will become encumbered by a Mortgage Instrument in favor
of the Collateral Agent in accordance with the terms of this Agreement.


“Net Cash Proceeds” means the aggregate cash proceeds received by any Credit
Party or any Subsidiary in respect of any Equity Issuance or Debt Issuance, net
of (a) reasonable and customary direct costs (including, without limitation,
legal, accounting and investment banking fees, and sales commissions) associated
therewith and paid to Persons who are not Credit Parties or their Affiliates and
(b) taxes paid or reasonably estimated to be payable as a result thereof; it
being understood that “Net Cash Proceeds” shall include, without limitation, any
cash received upon the collection or the sale or other disposition of any
non-cash consideration received by any Credit Party or any Subsidiary in any
Equity Issuance or Debt Issuance.


“Original Fixed Charge Coverage Ratio” means the Fixed Charge Coverage Ratio, as
it would be calculated immediately prior to the Second Amendment Effective Date.


“Original Leverage Ratio” means the Leverage Ratio, as it would be calculated
immediately prior to the Second Amendment Effective Date.


“Patent Licenses” means any agreement, whether written or oral, providing for
the grant by or to a Person of any right to manufacture, use or sell any
invention covered by a Patent.


“Patents” means (a) all letters patent of the United States or any other
country, now existing or hereafter arising, and all improvement patents,
reissues, reexaminations, patents of additions, renewals and extensions thereof
and (b) all applications for letters patent of the United States or any other
country and all provisionals, divisions, continuations and continuations-in-part
and substitutes thereof.


“Project Gold” means the project referred to as “Project Gold” in that certain
Side Letter Agreement dated as of the Second Amendment Effective Date between
the Company and the Administrative Agent.


“Project Silver” means the project referred to as “Project Silver” in that
certain Side Letter Agreement dated as of the Second Amendment Effective Date
between the Company and the Administrative Agent.


“Projections Delivery Date” has the meaning set forth in Section 5.1(e).






--------------------------------------------------------------------------------




“Real Estate” has the meaning set forth in Section 5.12(a).


“Revised 13-Week Projections” has the meaning set forth in Section 5.1(e).


“Second Amendment Effective Date” means July 31, 2012.


“Securities Account Control Agreement” means, with respect to securities
accounts of any Domestic Credit Party, an agreement among a Domestic Credit
Party, a securities intermediary, and the Collateral Agent, which agreement is
in a form acceptable to the Collateral Agent and which provides the Collateral
Agent with “control” (as such term is used in Articles 8 and 9 of the UCC) over
the securities account(s) described therein, as the same may be as amended,
modified, extended, restated, replaced, or supplemented from time to time.


“Security Agreement” means the Security Agreement dated as of the Second
Amendment Effective Date, executed by the Domestic Credit Parties in favor of
the Collateral Agent, for the benefit of the Secured Parties, as the same may
from time to time be amended, modified, extended, restated, replaced, or
supplemented from time to time in accordance with the terms hereof and thereof.


“Title Insurance Company” has the meaning set forth in the definition of
“Mortgage Policy”.


“Trademark License” means any agreement, whether written or oral, providing for
the grant by or to a Person of any right to use any Trademark.


“Trademarks” means (a) all trademarks, trade names, corporate names, company
names, business names, fictitious business names, service marks, elements of
package or trade dress of goods or services, logos and other source or business
identifiers, together with the goodwill associated therewith, all registrations
and recordings thereof, and all applications in connection therewith, whether in
the United States Patent and Trademark Office or in any similar office or agency
of the United States, any State thereof or any other country or any political
subdivision thereof and (b) all renewals thereof.


“Works” means all works which are subject to copyright protection pursuant to
Title 17 of the United States Code.


1.3    Amendment to Definition of Aggregate L/C Sublimit. The definition of
Aggregate L/C Sublimit set forth in Section 1.1 of the Credit Agreement is
hereby amended and restated in its entirety to read as follows:


“Aggregate L/C Sublimit” means $5,000,000.


1.4    Amendment to Definition of Aggregate Revolving Commitment. The definition
of Aggregate Revolving Commitment set forth in Section 1.1 of the Credit
Agreement is hereby amended and restated in its entirety to read as follows:


“Aggregate Revolving Commitment” means the Aggregate Revolving Commitment of all
Revolving Lenders to make Revolving Loans and participate in Letters of Credit
and Swingline Loans, as such amount may be reduced or increased at any time or
from time to time pursuant to the terms hereof. The Aggregate Revolving
Commitment on the Second Amendment Effective Date shall be $75,000,000.


1.5    Amendment to Definition of Applicable Percentage. The definition of
Applicable Percentage set forth in Section 1.1 of the Credit Agreement is hereby
amended and restated in its entirety to read as follows:




--------------------------------------------------------------------------------






“Applicable Percentage” means, for any day, the rate per annum set forth below
opposite the applicable level then in effect, it being understood that the
Applicable Percentage for (a) Revolving Loans that are Alternate Base Rate Loans
shall be the percentage set forth under the column “Alternate Base Rate Margin
for Revolving Loans”, (b) Revolving Loans that are LIBOR Rate Loans shall be the
percentage set forth under the column “LIBOR Rate Margin for Revolving Loans and
L/C Fee”, (c) the L/C Fee shall be the percentage set forth under the column
“LIBOR Rate Margin for Revolving Loans and L/C Fee” and (d) the Commitment Fees
shall be the percentage set forth under the column “Commitment Fee”:


APPLICABLE PERCENTAGE
Level
Leverage Ratio
LIBOR Rate Margin for Revolving Loans and L/C Fee
Alternate
Base Rate
Margin for
Revolving Loans
Commitment Fee
I
> 2.75 to 1.00
5.25%
4.25%
1%
II
> 2.50 to 1.00 but < 2.75 to 1.00
3.5%
2.5%
0.75%
III
> 2.00 to 1.00 but
< 2.50 to 1.00
3%
2%
0.625%
IV
> 1.50 to 1.00 but
< 2.00 to 1.00
2.75%
1.75%
0.5%
V
> 1.00 to 1.00 but
< 1.50 to 1.00
2.5%
1.5%
0.375%
VI
<1.00 to 1.00
2.25%
1.25%
0.3%



The Applicable Percentage shall, in each case, be determined and adjusted
quarterly on the date five (5) Business Days after the date on which the
Administrative Agent has received from the Company the quarterly financial
information (in the case of the first three fiscal quarters of the Company's
fiscal year), the annual financial information (in the case of the fourth fiscal
quarter of the Borrower's fiscal year) and the certifications required to be
delivered to the Administrative Agent and the Lenders in accordance with the
provisions of Sections 5.1(a), 5.1(b) and 5.2(b) (each an “Interest
Determination Date”). Such Applicable Percentage shall be effective from such
Interest Determination Date until the next such Interest Determination Date.
After the Closing Date, if the Company shall fail to provide the financial
information or certifications in accordance with the provisions of Sections
5.1(a), 5.1(b) and 5.2(b) the Applicable Percentage shall, on the date five (5)
Business Days after the date by which the Company was so required to provide
such financial information or certifications to the Administrative Agent and the
Lenders, be based on Level I until such time as such information or
certifications or corrected information or corrected certificates are provided,
whereupon the Level shall be determined by the then current Leverage Ratio.
Notwithstanding the foregoing, the initial Applicable Percentages after the
Second Amendment Effective Date shall be based on Level I until the Credit
Parties have (i) an Original Leverage Ratio of less than or equal to 2.75 to 1.0
and (ii) an Original Fixed Charge Coverage Ratio of greater than or equal to
1.25 to 1.0, in each case, for two consecutive Fiscal Quarters after the Second
Amendment Effective Date, as demonstrated by the financial covenant calculations
in the Officer's Compliance Certificate required to be delivered pursuant to
Section 5.2(b). In the event that any financial statement or certification
delivered pursuant to Sections 5.1 or 5.2 is shown to be inaccurate (regardless
of whether this Agreement or the Commitments are in effect when such inaccuracy
is discovered), and such inaccuracy, if corrected, would have led to the
application of a higher Applicable Percentage for any period (an “Applicable
Period”) than the Applicable Percentage applied for such Applicable Period, the
Company shall immediately (a) deliver to the Administrative Agent a corrected
Officer's Compliance Certificate for such Applicable Period, (b) determine the
Applicable Percentage for such Applicable Period based upon the corrected
compliance certificate, and (c) immediately pay to the Administrative Agent for




--------------------------------------------------------------------------------




the benefit of the Lenders the accrued additional interest and other fees owing
as a result of such increased Applicable Percentage for such Applicable Period,
which payment shall be promptly distributed by the Administrative Agent to the
Lenders entitled thereto. It is acknowledged and agreed that nothing contained
herein shall limit the rights of the Administrative Agent and the Lenders under
the Credit Documents, including their rights under Sections 2.5, 7.1 and 7.2.


1.6    Amendment to Definition of Consolidated EBITDA. The definition of
Consolidated EBITDA set forth in Section 1.1 of the Credit Agreement is hereby
amended and restated in its entirety to read as follows:


“Consolidated EBITDA” means, as of any date of determination for the four
consecutive fiscal quarter period ending on such date, without duplication,
(a) Consolidated Net Income for such period plus (b) the sum of the following to
the extent deducted in calculating Consolidated Net Income for such period:
(i) Consolidated Interest Expense for such period, (ii) the provision for
Federal, state, local and foreign income taxes payable by the Company and its
Subsidiaries for such period, (iii) depreciation and amortization expense for
the Company and its Subsidiaries for such period, (iv) other extraordinary,
unusual or non‑recurring expenses of the Company and its Subsidiaries reducing
such Consolidated Net Income which do not represent a cash item in such period,
(v) beginning with the period ending June 24, 2012, cash restructuring charges
in an amount not to exceed $25,000,000 in the aggregate for all periods, (vi)
payments with respect to the All-Tag Litigation in an amount not to exceed
$8,000,000 in the aggregate, (vii) without duplication, any fees, costs,
commissions, expenses or other charges incurred during such period by the
Company and its Subsidiaries in connection with the Second Amendment to this
Agreement and the Second Amendment to the Note Purchase Agreement, each of which
is dated as of the Second Amendment Effective Date and (viii) any costs and
expenses incurred by the Company and its Subsidiaries pursuant to Section 5.15
of this Agreement and Section 9.13 of the Note Purchase Agreement, and pursuant
to its engagement of Alix Partners, LLP for the period from June 8, 2012 until
the date such engagement is no longer required by the Administrative Agent, and
minus (c) the following to the extent included in calculating such Consolidated
Net Income: (i) any extraordinary, unusual or non-recurring income or gains
(including, whether or not otherwise includable as a separate item in the
statement of such Consolidated Net Income for such period, gains on the sales of
assets outside of the ordinary course of business and excluding any payment
received pursuant to business interruption insurance) of the Company and its
Subsidiaries for such period, (ii) interest income of the Company and its
Subsidiaries for such period, all as determined on a consolidated basis,
(iii) non-cash charges previously added back to Consolidated Net Income in
determining Consolidated EBITDA to the extent such non-cash charges have become
cash charges during such period (excluding amounts added back pursuant to
subsection (b)(iv) above that become cash charges and are added back pursuant to
subsection (b)(v) above) and (iv) any reimbursement on account of the Canadian
Fraud Claim.


1.7    Amendment to Definition of General Debt Basket. The definition of General
Debt Basket set forth in Section 1.1 of the Credit Agreement is hereby amended
and restated in its entirety to read as follows:


“General Debt Basket” means Indebtedness in an aggregate amount not to exceed
$20,000,000 at any time outstanding.


1.8    Amendment to Definition of Intercompany Asset Sale and Investment Basket.
The definition of Intercompany Asset Sale and Investment Basket set forth in
Section 1.1 of the Credit Agreement is hereby amended and restated in its
entirety to read as follows:


“Intercompany Asset Sale and Investment Basket” means $35,000,000 in the
aggregate during the




--------------------------------------------------------------------------------




term of this Agreement.


1.9    Amendment to Definition of Material Foreign Subsidiaries. The definition
of Material Foreign Subsidiaries set forth in Section 1.1 of the Credit
Agreement is hereby amended and restated in its entirety to read as follows:


“Material Foreign Subsidiaries” means any Foreign Subsidiary of the Company with
assets that appear on the consolidated balance sheet of the Company and its
Subsidiaries (prepared in accordance with GAAP), less goodwill and other
intangibles, equal to or greater than $15,000,000 at any time; provided that
Checkpoint Systems Japan Co. Ltd. shall not constitute a Material Foreign
Subsidiary.


1.10    Amendment to Definition of Permitted Acquisition. The definition of
Permitted Acquisition set forth in Section 1.1 of the Credit Agreement is hereby
amended and restated in its entirety to read as follows:


“Permitted Acquisition” means any acquisition or any series of related
acquisitions by a Credit Party of the assets or a majority of the Voting Stock
or economic interests of a Person or any division, line of business or other
business unit of a Person (such Person or such division, line of business or
other business unit of such Person referred to herein as the “Target”), in each
case that is a type of business (or assets used in a type of business) permitted
to be engaged in by the Credit Parties and their Subsidiaries pursuant to
Section 6.3 hereof, so long as (a) no Default or Event of Default shall then
exist or would exist after giving effect thereto, (b) the Credit Parties certify
and demonstrate to the Administrative Agent and the Required Lenders that,
calculated on a Pro Forma Basis giving effect to such acquisition for the four
quarter period ending on the last day of each of the two consecutive Fiscal
Quarters prior to such acquisition (both of which Fiscal Quarters shall have
ended after the Second Amendment Effective Date), (i) the Leverage Ratio is less
than or equal to 2.75 to 1.0 and (ii) the Fixed Charge Coverage Ratio is greater
than or equal to 1.25 to 1.0, (c) the Target shall have executed a joinder
agreement in accordance with the terms of Section 5.8, if required by such
section, and the Credit Parties and their Subsidiaries (including the Target)
shall have complied with Section 5.12, (d) immediately after giving effect to
such acquisition the Credit Parties shall have at least $50,000,000 (or the
Foreign Currency Equivalent thereof) of cash on deposit in readily available
funds (without causing any adverse tax consequences) and/or the ability to
borrow under this Agreement without causing a violation of any covenant, (e)
such acquisition is not a “hostile” acquisition and has been approved by the
board of directors and/or shareholders of the applicable Credit Party and the
Target and (f) immediately after giving effect to such acquisition the Borrowers
(in the aggregate) shall have the ability (but shall not be required) to borrow
at least $20,000,000 (or the Foreign Equivalent thereof) under this Agreement
without causing a Default or Event of Default. Notwithstanding the foregoing, no
Credit Party shall be permitted to consummate any acquisition from the First
Amendment Effective Date through the fiscal quarter ending September 23, 2012.


1.11    Amendment to Definition of Security Documents. The definition of
Security Documents set forth in Section 1.1 of the Credit Agreement is hereby
amended and restated in its entirety to read as follows:


“Security Documents” means the Pledge Agreement, the Security Agreement, the
Dutch Borrower Security Agreement, the Mortgage Instruments and all other
agreements, documents and instruments relating to, arising out of, or in any way
connected with any of the foregoing documents (including, without limitation,
any intercompany promissory notes required to be pledged pursuant to the terms
of this Agreement or the Security Documents) or granting to the Collateral
Agent, for the benefit of the Secured Parties, as a joint and several creditor
or for itself under Section 2.21, Liens or security interests to secure, inter
alia, the Credit Party Obligations whether now or hereafter executed and/or
filed, each as may be amended from time to




--------------------------------------------------------------------------------




time in accordance with the terms hereof, executed and delivered in connection
with the granting, attachment and perfection of the Collateral Agent's security
interests and liens arising thereunder, including, without limitation, UCC
financing statements.


1.12    Amendment to Section 2.2(a). Section 2.2(a) of the Credit Agreement is
hereby amended and restated in its entirety to read as follows:


(a)    Swingline Commitment. During the Commitment Period, subject to the terms
and conditions hereof, the Swingline Lender, in its individual capacity, agrees
to make, in reliance upon the agreements of the Revolving Lenders set forth in
this Section, a portion of the Revolving Commitment available to the Company by
making Swingline Loans to the Company in Dollars and in Euros (each a “Swingline
Loan” and, collectively, the “Swingline Loans”) for the purposes hereinafter set
forth; provided, however, (i) the aggregate Dollar Equivalent of Swingline Loans
(determined as of the most recent Revaluation Date) outstanding at any time
shall not exceed FIVE MILLION DOLLARS ($5,000,000) (the “Swingline Committed
Amount”), (ii) with regard to each Revolving Lender individually (other than the
Swingline Lender in its capacity as such), such Lender's Revolving Exposure
shall not exceed such Lender's Revolving Commitment or (iii) with regard to the
Revolving Lenders collectively, the Aggregate Revolving Exposure shall not
exceed the Aggregate Revolving Commitment. Swingline Loans hereunder may be
repaid and reborrowed in accordance with the provisions hereof. Swingline Loans
denominated in Euros shall consist solely of LIBOR Market Index Rate Loans.


1.13    Amendment to Section 2.2(b)(i). Section 2.2(b)(i) of the Credit
Agreement is hereby amended and restated in its entirety to read as follows:


(b)    Swingline Loan Borrowings.


(i)    Notice of Borrowing and Disbursement. Upon receiving a Notice of
Borrowing from the Company (A) not later than 12:00 Noon (Charlotte, North
Carolina time) on any Business Day requesting that a Swingline Loan be made in
Dollars, the Swingline Lender will make a Swingline Loan which is denominated in
Dollars available to the Company on the same Business Day and (B) not later than
10:00 A.M. (London, England time) on any Business Day requesting that a
Swingline Loan be made in Euros, the Swingline Lender will make a Swingline Loan
which is denominated in Euros available to the Company on such date. Swingline
Loan borrowings hereunder shall be made in minimum amounts of $100,000 and in
integral amounts of $100,000 in excess thereof. Each such request for borrowing
shall be irrevocable and shall specify (A) that a Swingline Loan is requested,
(B) the date of the requested borrowing (which shall be a Business Day), (C) the
aggregate principal amount to be borrowed, (D) whether the borrowing shall be
made in Dollars or in Euros and (E) the location and number of the Company's
account to which funds are to be disbursed. If the Company shall fail to specify
in any such Notice of Borrowing the applicable currency for such Swingline Loan,
such Swingline Loan shall be made in Dollars. Notwithstanding anything to the
contrary contained herein, the Swingline Lender shall not at any time be
obligated to make any Swingline Loan hereunder if any Lender is at such time a
Defaulting Lender or an Impacted Lender hereunder, unless the Swingline Lender
has entered into arrangements satisfactory to the Swingline Lender with the
Borrowers or such Lender to eliminate the Swingline Lender's risk with respect
to such Lender.


1.14    Amendment to Section 2.2(b)(ii). The first sentence of
Section 2.2(b)(ii) of the Credit Agreement is hereby amended and restated in its
entirety to read as follows:


Each Swingline Loan borrowing shall be converted into a Revolving Loan borrowing
in Dollars comprised entirely of Alternate Base Rate Loans in the Dollar
Equivalent of such Swingline Loans two (2)




--------------------------------------------------------------------------------




Business Days after such borrowing unless repaid prior to such conversion.


1.15    Amendment to Section 2.7. Section 2.7 of the Credit Agreement is hereby
amended and restated in its entirety to read as follows:


2.7    Voluntary Prepayments and Mandatory Prepayments.


(a)    Voluntary Repayments. Revolving Loans and Swingline Loans may be repaid
in whole or in part without premium or penalty; provided that (i) LIBOR Rate
Loans may be repaid only upon five (5) Business Days' prior written notice to
the Administrative Agent, and Alternate Base Rate Loans may be repaid only upon
at least one (1) Business Day's prior written notice to the Administrative
Agent, (ii) repayments of LIBOR Rate Loans must be accompanied by payment of any
amounts owing under Section 2.16, and (iii) partial repayments of the LIBOR Rate
Loans shall be in minimum principal amount of $2,000,000, and in integral
multiples of $1,000,000 in excess thereof, or if less, the remaining amount
thereof, and partial repayments of Alternate Base Rate Loans shall be in a
minimum principal amount of $1,000,000, and in integral multiples of $500,000 in
excess thereof, or if less, the remaining amount thereof. Interest accrued
through the date of prepayment on the principal amount prepaid shall be payable
on any date that a prepayment is made hereunder through the date of prepayment.
Subject to the terms of the Intercreditor Agreement and Sections 2.7(b)(v) and
2.7(c)(ii), all voluntary prepayments of Revolving Loans pursuant to this
Section shall be distributed ratably to the Lenders holding such Revolving
Loans.


(b)    Mandatory and Voluntary Prepayments and Repayments.


(i)    If at any time the Aggregate Revolving Exposure exceeds 105% (or if none
of such Aggregate Revolving Exposure is denominated in any Foreign Currency,
100%) of the Aggregate Revolving Commitment, the relevant Borrower or Borrowers
agree immediately upon notice from the Administrative Agent, by payment to the
Administrative Agent for the account of the Revolving Lenders, to repay
Revolving Loans or Swingline Loans and/or furnish Cash Collateral as described
in Section 2.7(c), in the Dollar Equivalent of the amount of such excess. Any
repayment of LIBOR Rate Loans pursuant to this Section other than on the last
day of the Interest Period applicable thereto shall be accompanied by any amount
required to be paid pursuant to Section 2.16 hereof.


(ii)    If the Administrative Agent notifies the Company at any time that the
Aggregate L/C Obligations at such time exceeds 105% (or if none of such
Aggregate L/C Obligations are denominated in any Foreign Currency, 100%) of the
L/C Sublimit then in effect, then, within two (2) Business Days after receipt of
such notice, the Company shall Cash Collateralize the Aggregate L/C Obligations
in an amount equal to the amount by which the Aggregate L/C Obligations exceeds
the L/C Sublimit.


(iii)    Immediately upon receipt by any Credit Party or any of its Subsidiaries
of proceeds from any Debt Issuance (excluding any refinancing of the Credit
Party Obligations under the Credit Documents so long as, subject to Section
2.7(e) below, (A) no Event of Default has occurred and is continuing at the time
of such refinancing; (B) the commitments with respect to such refinancing shall
not exceed $125,000,000, (C) the outstanding principal amount of such
refinancing shall not exceed at any time an amount equal to the Aggregate
Revolving Commitments immediately prior to such refinancing and (D) the Credit
Parties have achieved either (1) a Leverage Ratio of less than or equal to 3.00
to 1.0 for the Fiscal Quarter ending March 31, 2013 and a Leverage Ratio of less
than or equal to 2.50 to 1.0 for the Fiscal Quarter ending June 30, 2013 or (2)
a Leverage Ratio of less than or equal to 2.75 to 1.0 for the Fiscal Quarters
ending March 31, 2013 and June 30, 2013, in either case as reported on the most
recent Officer's Compliance Certificate required to be delivered pursuant to
Section 5.2(b)), the Borrowers shall prepay the Loans and the Private Placement
Debt and shall




--------------------------------------------------------------------------------




Cash Collateralize the L/C Obligations in an aggregate amount equal to one
hundred percent (100%) of the Net Cash Proceeds of such Debt Issuance (such
prepayment to be applied as set forth in clause (c) below).


(iv)    Immediately upon receipt by any Credit Party or any of its Subsidiaries
of proceeds from any Equity Issuance, the Borrowers shall prepay the Loans and
the Private Placement Debt and shall Cash Collateralize the L/C Obligations in
an aggregate amount equal to one hundred percent (100%) of the Net Cash Proceeds
of such Equity Issuance (such prepayment to be applied as set forth in clause
(c) below).


(v)    With respect to any voluntary repayment of the Loans pursuant to Section
2.7(a) or voluntary prepayment of the Private Placement Debt (excluding any
refinancing of the Credit Party Obligations under the Credit Documents so long
as, subject to Section 2.7(e) below, (A) no Event of Default has occurred and is
continuing at the time of such refinancing; (B) the commitments with respect to
such refinancing shall not exceed $125,000,000, (C) the outstanding principal
amount of such refinancing shall not exceed at any time an amount equal to the
Aggregate Revolving Commitments immediately prior to such refinancing and (D)
the Credit Parties have achieved either (1) a Leverage Ratio of less than or
equal to 3.00 to 1.0 for the Fiscal Quarter ending March 31, 2013 and a Leverage
Ratio of less than or equal to 2.50 to 1.0 for the Fiscal Quarter ending June
30, 2013 or (2) a Leverage Ratio of less than or equal to 2.75 to 1.0 for the
Fiscal Quarters ending March 31, 2013 and June 30, 2013, in either case as
reported on the most recent Officer's Compliance Certificate required to be
delivered pursuant to Section 5.2(b)), the Borrowers shall repay and prepay the
Loans and the Private Placement Debt and shall Cash Collateralize the L/C
Obligations in an amount equal to such voluntary repayment or prepayment (such
repayment or prepayment to be applied as set forth in clause (c) below).


(vi)    At any time that the Credit Parties' most recent cash balances as
reported pursuant to Section 5.1(g) exceeds $65,000,000, the Borrowers shall
promptly (and in any event within two (2) Business Days) prepay the Loans made
since the Second Amendment Effective Date and shall Cash Collateralize the L/C
Obligations in excess of the Letters of Credit Threshold, in an amount equal to
such excess (such prepayment to be applied as set forth in clause (c) below).


(c)    Application. Voluntary repayments and mandatory prepayments and
repayments made pursuant to clause (b) above shall be applied:


(i) with respect to clauses (b)(i) and (b)(ii) above, first to Swingline Loans,
second to Alternate Base Rate Loans, then to LIBOR Rate Loans in direct order of
Interest Period maturities and third (after all Loans have been repaid) to a
Cash Collateral account in respect of L/C Obligations;


(ii) with respect to clauses (b)(iii), (b)(iv) and (b)(v) above, first in direct
order to (A) Swingline Loans made since the Second Amendment Effective Date, (B)
Alternate Base Rate Loans made since the Second Amendment Effective Date, (C)
LIBOR Rate Loans made since the Second Amendment Effective Date in direct order
of Interest Period maturities and (D) to a Cash Collateral account in respect of
L/C Obligations (which Cash Collateral shall be limited to the amount by which
all L/C Obligations exceed the Letters of Credit Threshold) issued or incurred
since the Second Amendment Effective Date, and second, subject to the terms of
the Intercreditor Agreement, the Lenders' Pro Rata Share (as defined in the
Intercreditor Agreement) of the remaining amount of such mandatory prepayment
shall be applied in direct order to all remaining (A) Swingline Loans, (B)
Alternate Base Rate Loans, (C) LIBOR Rate Loans in direct order of Interest
Period maturities and (D) (after all Loans have been repaid) to a Cash
Collateral account in respect of L/C Obligations; and




--------------------------------------------------------------------------------






(iii) with respect to clause (b)(vi) above, first to Swingline Loans made since
the Second Amendment Effective Date, second to Alternate Base Rate Loans made
since the Second Amendment Effective Date, third to LIBOR Rate Loans made since
the Second Amendment Effective Date in direct order of Interest Period
maturities, and fourth (after all Loans made since the Second Amendment
Effective Date have been repaid) to a Cash Collateral account in respect of L/C
Obligations (which Cash Collateral shall be limited to the amount by which all
L/C Obligations exceed the Letters of Credit Threshold) issued or incurred since
the Second Amendment Effective Date.


For the avoidance of doubt, Loans outstanding prior to the Second Amendment
Effective Date that are extended into a subsequent Interest Period or are
converted into another Type in accordance with the terms of the Credit Agreement
shall not be considered new Loans made since the Second Amendment Effective Date
for purposes of this Section 2.7.


Amounts repaid on the Swingline Loan and the Revolving Loans may be reborrowed
in accordance with the provisions hereof; provided, that all mandatory or
voluntary prepayments or repayments made pursuant to clause (b)(iii), (iv) and
(v) above shall result in a permanent reduction of the Aggregate Revolving
Commitments except to the extent such mandatory or voluntary prepayments or
repayments are applied to Loans made or and L/C Obligations issued or incurred
after the Second Amendment Effective Date. All prepayments made under this
Section shall be subject to Section 2.16 and be accompanied by interest on the
principal amount prepaid and accrued fees through the date of prepayment, but
otherwise without premium or penalty.


(d)    Hedging Obligations Unaffected. Any repayment or prepayment made pursuant
to this Section 2.7 shall not affect the Company's obligation to continue to
make payments under any Hedging Agreement with a Hedging Agreement Provider,
which shall remain in full force and effect notwithstanding such repayment or
prepayment, subject to the terms of such Hedging Agreement.


(e)    Termination of Obligations. Borrowers' obligations under Section
2.7(b)(iii), (iv), (v) and (vi) above shall terminate, immediately and
automatically without any further action by the Administrative Agent or Lenders,
at such time that the Credit Parties have achieved (i) an Original Leverage
Ratio of less than or equal to 2.75 to 1.0 and (ii) an Original Fixed Charge
Coverage Ratio of greater than or equal to 1.25 to 1.0, in each case, for two
consecutive Fiscal Quarters after the Second Amendment Effective Date, as
reported in the most recent Officer's Compliance Certificate required to be
delivered pursuant to Section 5.2(b).


1.16    Amendment to Section 3.25. Section 3.25 of the Credit Agreement is
hereby amended and restated in its entirety to read as follows:


3.25    Collateral Representations.


(a)    Intercompany Debt. Set forth on Schedule 3.25(a), as of June 24, 2012,
and as of the last date such Schedule was required to be updated in accordance
with Section 5.2, is a list of all intercompany Indebtedness and to the extent
required by Section 5.12, all such intercompany Indebtedness owing to a Borrower
is subject to a promissory note which has been pledged and delivered to the
Collateral Agent as Collateral under the Security Documents.


(b)    Locations. Set forth on Schedule 3.25(b)(i), as of the Second Amendment
Effective Date and as of the last date such Schedule was required to be updated
in accordance with Section 5.2, is a list of all Mortgaged Properties (including
the Domestic Credit Party owning such Mortgaged Property). Set forth




--------------------------------------------------------------------------------




on Schedule 3.25(b)(ii), as of the Second Amendment Effective Date and as of the
last date such Schedule was required to be updated in accordance with Section
5.2, is a list of all (i) Properties of the Domestic Credit Parties as of the
Second Amendment Effective Date with street address, county, state and country
(as applicable) where located, (ii) locations where any tangible personal
property of the Domestic Credit Parties (excluding inventory in transit or on
temporary display at a customer location) is located as of the Second Amendment
Effective Date, including county, state and country (as applicable) where
located, (iii) each headquarter location of the Domestic Credit Parties (and an
indication if such location is leased or owned), (iv) each other location where
any significant administrative or governmental functions are performed of the
Domestic Credit Parties (and an indication if such location is leased or owned),
(v) each other location where the Domestic Credit Parties maintain any books or
records (electronic or otherwise) (and an indication if such location is leased
or owned) and (vi) each location where any personal property Collateral is
located at any premises leased by a Domestic Credit Party with a Collateral
value in excess of $250,000.


(c)    Intellectual Property. Set forth on Schedule 3.25(c), as of June 24,
2012, and as of the last date such Schedule was required to be updated in
accordance with Section 5.2, is a list of all registered or issued Intellectual
Property (including all applications for registration and issuance) owned by
each of the Domestic Credit Parties or that any of the Domestic Credit Parties
has the right to (including name/title, current owner, registration or
application number, and registration or application date).


(d)    Documents, Instrument, and Tangible Chattel Paper. Set forth on
Schedule 3.25(d), as of the Second Amendment Effective Date and as of the last
date such Schedule was required to be updated in accordance with Section 5.2, is
a description of all Documents (as defined in the UCC), Instruments (as defined
in the UCC), and Tangible Chattel Paper (as defined in the UCC) of the Domestic
Credit Parties with an individual value of at least $250,000.


(e)    Deposit Accounts, Electronic Chattel Paper, Letter-of-Credit Rights,
Securities Accounts and Uncertificated Investment Property. Set forth on
Schedule 3.25(e), as of the Second Amendment Effective Date and as of the last
date such Schedule was required to be updated in accordance with Section 5.2, is
a description of (i) all Deposit Accounts (as defined in the UCC) of the
Domestic Credit Parties, (ii) Electronic Chattel Paper (as defined in the UCC)
of the Domestic Credit Parties, (iii) Letter-of-Credit Rights (as defined in the
UCC) of the Domestic Credit Parties, (iv) Securities Accounts (as defined in the
UCC) of the Domestic Credit Parties and (v) uncertificated Investment Property
(as defined in the UCC) of the Domestic Credit Parties, including the name and
address of (i) in the case of a Deposit Account, the depository institution,
(ii) in the case of Electronic Chattel Paper, the account debtor, (iii) in the
case of Letter-of-Credit Rights, the issuer or nominated person, as applicable,
and (iv) in the case of a Securities Account or other uncertificated Investment
Property, the Securities Intermediary or issuer, as applicable.


(f)    Commercial Tort Claims. Set forth on Schedule 3.25(f), as of the Second
Amendment Effective Date and as of the last date such Schedule was required to
be updated in accordance with Section 5.2, is a description of all Commercial
Tort Claims (as defined in the UCC) of the Domestic Credit Parties.


1.17    Amendment to Section 3.26. Section 3.26 of the Credit Agreement is
hereby amended and restated in its entirety as follows:


3.26    Security Documents.


The Security Documents create valid security interests in, and Liens on, the
Collateral purported to be covered thereby. Except as set forth in the Security
Documents, such security interests and Liens are currently (or will be, upon
(a) to the extent applicable in any jurisdiction, the filing of appropriate
financing statements with the Secretary of State of the state of incorporation
or organization for each Domestic Credit




--------------------------------------------------------------------------------




Party, the filing of appropriate assignments or notices with the United States
Patent and Trademark Office and the United States Copyright Office, and the
recordation of the Mortgage Instruments, in each case in favor of the Collateral
Agent, on behalf of the Secured Parties and (b) the Collateral Agent obtaining
control or possession over those items of Collateral in which a security
interest is perfected through control or possession) perfected security
interests and Liens, prior to all other Liens other than Permitted Liens.


1.18    Amendment to Section 3. Section 3 of the Credit Agreement is hereby
amended by adding the following new Section 3.30 to the end of such Section:


Section 3.30    Regulation H.


No Mortgaged Property is a Flood Hazard Property unless the Collateral Agent
shall have received the following: (a) the applicable Domestic Credit Party's
written acknowledgment of receipt of written notification from the Collateral
Agent (i) as to the fact that such Mortgaged Property is a Flood Hazard Property
and (ii) as to whether the community in which each such Flood Hazard Property is
located is participating in the National Flood Insurance Program and (b) copies
of insurance policies or certificates of insurance of the applicable Domestic
Credit Party evidencing flood insurance reasonably satisfactory to the
Collateral Agent and naming the Collateral Agent as loss payee on behalf of the
Secured Parties.


1.19    Amendment to Section 5.1. Section 5.1 of the Credit Agreement is hereby
amended by adding the following clauses (d), (e), (f) and (g) to the end of such
Section and making the appropriate punctuation and grammatical changes thereto
as follows:


(d)    as soon as available, but in any event within thirty (30) days after the
end of each fiscal month of each fiscal year of the Company (commencing with the
fiscal month ending July 22, 2012), a consolidated balance sheet of the Company
and its Subsidiaries as at the end of such fiscal month, the related
consolidated statements of income or operations and cash flows for such fiscal
month and for the portion of the Company's fiscal year then ended, setting forth
in each case in comparative form the figures for the corresponding fiscal month
of the previous fiscal year and the corresponding portion of the previous fiscal
year, all in reasonable detail, such consolidated statements to be certified by
a Responsible Officer of the Company as fairly presenting in all material
respects the financial condition, results of operations and cash flows of the
Company and its Subsidiaries in accordance with GAAP, subject only to normal
year‑end audit adjustments and the absence of footnotes; provided, that with
respect to fiscal months constituting the last month in a Fiscal Quarter or a
fiscal year, such monthly financial statements may be delivered concurrently
with the financial statements required to be delivered pursuant to Sections
5.1(a) and (b) hereof, as applicable; provided further, that (i) the Company
shall not be required to provide the foregoing financial information for the
month of January of each fiscal year and (ii) the financial information provided
for the month of February of each fiscal year shall combine financial
information for such fiscal month and for the month of January of the same
fiscal year.


(e)    (i) on or before the Second Amendment Effective Date (the “Projections
Delivery Date”), a 13-week projection of cash flows of the Credit Parties as of
the Projections Delivery Date (the “Initial 13-Week Projections”); and (ii) on
the day that is five weeks after the Projections Delivery Date and every four
(4) weeks thereafter, updated 13-week projections of cash flows of the Credit
Parties as of such date (the “Revised 13-Week Projections”), with a detailed
explanation of material variances in the 9-week overlapping period from the
Initial 13-Week Projections or the Revised 13-Week Projections, as applicable,
in each case, in form and detail reasonably acceptable to the Administrative
Agent;


(f)    as soon as available, but in any event on the second Business Day of
every other week beginning with the second Business Day of the third week
following the Second Amendment Effective Date, a report




--------------------------------------------------------------------------------




setting forth the actual cash flow and variances against the Initial 13-Week
Projections or Revised 13-Week Projections, as applicable, for (i) the two weeks
immediately preceding such second Business Day set forth on a week-by-week
basis, and (ii) the period to date from the inception of such Initial 13-Week
Projections or Revised 13-Week Projections with a detailed explanation of
material variances between actual cash flow and the 13-Week Projections or
Revised 13-Week Projections, as applicable; and


(g) as soon as available, but in any event on or before the close of business on
the first Business Day of each week, the cash balance of the Company and its
Subsidiaries as of the end of the immediately preceding week.


Notwithstanding anything herein to the contrary, Borrowers' obligations under
Sections 5.1(d), (e), (f) and (g) above shall terminate, immediately and
automatically without any further action by the Administrative Agent or Lenders,
at such time that the Credit Parties have achieved (i) a Leverage Ratio of less
than or equal to 2.75 to 1.0 and (ii) a Fixed Charge Coverage Ratio of greater
than or equal to 1.25 to 1.0, in each case, for two consecutive Fiscal Quarters
after the Second Amendment Effective Date, as reported in the most recent
Officer's Compliance Certificate required to be delivered pursuant to Section
5.2(b).


1.20    Amendment to Section 5.2(b). Section 5.2(b) of the Credit Agreement is
hereby amended and restated in its entirety to read as follows:


(b)    Officer's Certificate. Concurrently with the delivery of the financial
statements referred to in Sections 5.1(a) and 5.1(b) above, a certificate of a
Responsible Officer stating that, to the best of such Responsible Officer's
knowledge and belief, (i) the financial statements fairly present in all
material respects the financial condition of the parties covered by such
financial statements, (ii) during such period each Credit Party has observed or
performed in all material respects its covenants and other agreements hereunder
and under the other Credit Documents, and satisfied in all material respects the
conditions contained in this Agreement to be observed, performed or satisfied by
it (except to the extent waived in accordance with the provisions hereof) and
(iii) such Responsible Officer has obtained no knowledge of any Default or Event
of Default except as specified in such certificate. Such certificate shall
include the calculations required to indicate compliance with Section 5.9 and
shall include calculations of the Original Leverage Ratio and the Original Fixed
Charge Coverage Ratio, in each case, as of the last day of the period covered by
such financial statements. A form of Officer's Compliance Certificate is
attached as Schedule 5.2(b).


1.21    Amendment to Section 5.2(c). Section 5.2(c) of the Credit Agreement is
hereby amended and restated in its entirety to read as follows:


(c)    Updated Schedules. Concurrently with or prior to the delivery of the
financial statements referred to in Sections 5.1(a) and 5.1(b) above, (i) an
updated copy of Schedule 1.1-4 if any Subsidiary becomes a Material Foreign
Subsidiary since the Second Amendment Effective Date or since such Schedule was
last updated, as applicable, (ii) an updated copy of Schedule 3.4 and
Schedule 3.12 if the Credit Parties or any of their Subsidiaries has formed or
acquired a new Subsidiary since the Second Amendment Effective Date or since
such Schedule was last updated, as applicable, (iii) an updated copy of
Schedule 3.20 if the Credit Parties or any of their Subsidiaries has altered or
acquired any insurance policies since the Second Amendment Effective Date or
since such Schedule was last updated, as applicable, (iv) an updated copy of
Schedule 3.25(a) if the Company has issued any intercompany Indebtedness since
June 24, 2012 or since such Schedule was last updated, as applicable, (v) an
updated copy of Schedule 3.25(b)(i) to the extent any Domestic Credit Party is
obligated to provide a Mortgage Instrument on any Property in accordance with
Section 5.12, (vi) an updated copy of Schedule 3.25(b)(ii) to the extent any
Domestic Credit Party, has a location where any Domestic Credit Party maintains
books or records or a location where any personal property Collateral is located
at any premises leased by a Domestic Credit Party, to the extent such location




--------------------------------------------------------------------------------




was not otherwise set forth on such Schedule as of the Second Amendment
Effective Date or since such Schedule was last updated, as applicable, (vii) an
updated copy of Schedule 3.25(c) if the Domestic Credit Parties have registered,
applied for registration of, acquired or otherwise obtained ownership of any new
Intellectual Property since June 24, 2012 or since such Schedule was last
updated, as applicable, (vii) an updated copy of Schedule 3.25(d) if the
Domestic Credit Parties have obtained any Documents (as defined in the UCC),
Instruments (as defined in the UCC) or Tangible Chattel Paper (as defined in the
UCC), since the Second Amendment Effective Date or since such Schedule was last
updated, as applicable, (ix) an updated copy of Schedule 3.25(e) if any Domestic
Credit Party maintains any Deposit Accounts (as defined in the UCC) or if any
Domestic Credit Party maintains any Electronic Chattel Paper (as defined in the
UCC), Letter-of-Credit Rights (as defined in the UCC), Securities Accounts (as
defined in the UCC) or uncertificated Investment Property (as defined in the
UCC) not otherwise set forth on such Schedule as of the Second Amendment
Effective Date or since such Schedule was last updated, as applicable and (x) an
updated copy of Schedule 3.25(f) if the Domestic Credit Parties have any
Commercial Tort Claims not otherwise set forth on such Schedule as of the Second
Amendment Effective Date or since such Schedule was last updated, as applicable.


1.22    Amendment to Section 5.5(b). Section 5.5(b) of the Credit Agreement is
hereby amended and restated in its entirety to read as follows:


(b)    Maintain, with financially sound and reputable insurers, insurance with
respect to their respective properties and businesses against such casualties
and contingencies, of such types, on such terms and in such amounts (including
deductibles, co-insurance and self-insurance, if adequate reserves are
maintained with respect thereto) as is customary in the case of entities of
established reputations engaged in the same or a similar business and similarly
situated; and furnish to the Administrative Agent, upon written request, full
information as to the insurance carried. The Collateral Agent shall be named
(i) as lenders' loss payee, as its interest may appear with respect to any
property insurance, and (ii) as additional insured, as its interest may appear,
with respect to any such liability insurance, and, subject to the terms of
Section 5.14(e)(vi) and unless otherwise agreed to by the Collateral Agent in
its sole discretion, each provider of any such insurance shall agree, by
endorsement upon the policy or policies issued by it or by independent
instruments to be furnished to the Collateral Agent, that it will give the
Collateral Agent thirty (30) days prior written notice before any such policy or
policies shall be altered or canceled, and such policies shall provide that no
act or default of the Credit Parties or any of their Subsidiaries or any other
Person shall affect the rights of the Collateral Agent or the Secured Parties
under such policy or policies.


1.23    Amendment to Section 5.9(a). Section 5.9(a) of the Credit Agreement is
hereby amended and restated in its entirety to read as follows:


(a)    Leverage Ratio. On a consolidated basis, maintain a Leverage Ratio, as of
the end of each Fiscal Quarter, of less than or equal to the following:


Period
Ratio
For the Fiscal Quarter ending June 24, 2012
5.25 to 1.00
For the Fiscal Quarter ending
September 23, 2012
6.50 to 1.00
For the Fiscal Quarter ending
 December 30, 2012
5.50 to 1.00
For the Fiscal Quarter ending March 31, 2013
3.50 to 1.00
For the Fiscal Quarter ending June 30, 2013 and for each Fiscal Quarter
thereafter
2.75 to 1.00



1.24    Amendment to Section 5.9(b). Section 5.9(b) of the Credit Agreement is
hereby amended




--------------------------------------------------------------------------------




and restated in its entirety to read as follows:


(b)    Fixed Charge Coverage Ratio. On a consolidated basis, maintain a Fixed
Charge Coverage Ratio, as of the end of each Fiscal Quarter, commencing as of
the Fiscal Quarter ending December 30, 2012, of greater than or equal to the
following:


Period
Ratio
For the Fiscal Quarter ending
 December 30, 2012
1.00 to 1.00
For the Fiscal Quarter ending March 31, 2013 and for each Fiscal Quarter
thereafter
1.25 to 1.00



1.25    Amendment to Section 5.9. Section 5.9 of the Credit Agreement is hereby
amended by adding the following clause (d) to the end of such Section and making
the appropriate punctuation and grammatical changes thereto as follows:


(d)    Maximum Consolidated Capital Expenditures. Until such time that the
Credit Parties have achieved (i) a Leverage Ratio of less than or equal to 2.75
to 1.0 and (ii) a Fixed Charge Coverage Ratio of greater than or equal to 1.25
to 1.0 as reported in the most recent Officer's Compliance Certificate required
to be delivered pursuant to Section 5.2(b), Consolidated Capital Expenditures
made during each fiscal year of the Company, shall be less than or equal to the
amounts set forth below:


Fiscal Year Ending
Amount
December 30, 2012
$20,000,000
December 29, 2013
$20,000,000



1.26    Amendment to Section 5.12. Sections 5.12(a) and 5.12(b) of the Credit
Agreement are hereby amended and restated in their entirety to read as follows:


(a)    Domestic Collateral.


(i)    Pledged Equity Interests - Domestic Obligations. With respect to the
Domestic Obligations, each Domestic Credit Party will cause 100% of the Equity
Interests in each of its direct or indirect Domestic Subsidiaries (other than
(i) Checkpoint Systems and (ii) a Domestic Subsidiary that is owned by a Foreign
Subsidiary) and 65% (to the extent the pledge of a greater percentage would be
unlawful or would cause any Material adverse tax consequences to any Borrower or
any Guarantor) of the voting Equity Interests and 100% of the non-voting Equity
Interests of its first-tier Foreign Subsidiaries (other than Equity Interests in
Checkpoint Systems Japan Co. Ltd.), in each case to the extent owned by such
Domestic Credit Party, to be subject at all times to a first priority, perfected
Lien in favor of the Collateral Agent pursuant to the terms and conditions of
the Security Documents or such other security documents as the Collateral Agent
shall reasonably request.


(ii)    Intercompany Notes. Subject to the terms of Section 5.14(e)(v), the
Company (A) will cause each loan or advance by the Company to any Subsidiary to
be evidenced by a promissory note, (B) deliver such promissory note to the
Collateral Agent, together with an appropriate allonge or other endorsement
reasonably satisfactory to the Collateral Agent and (C) execute such Security
Documents in connection with the pledge of such promissory note as the
Collateral Agent may require.


(iii)    Personal Property. Each Domestic Credit Party will cause all tangible
and intangible




--------------------------------------------------------------------------------




personal property of the Domestic Credit Parties now owned or hereafter acquired
to be subject at all times to a first priority, perfected Lien (subject in each
case to Permitted Liens) in favor of the Collateral Agent pursuant to the terms
and conditions of this Agreement and the Security Documents or such other
security documents as the Collateral Agent shall reasonably request.


(iv)    Real Property. To the extent otherwise permitted hereunder, if any
Domestic Credit Party acquires a fee ownership interest in any real property
(“Real Estate”) after the Second Amendment Effective Date, it shall provide to
the Collateral Agent within sixty (60) days of such acquisition (or such
extended period of time as agreed to by the Collateral Agent) such security
documentation as the Collateral Agent may request to cause such fee ownership
interest in Real Estate to be subject at all times to a first priority,
perfected Lien (subject in each case to Permitted Liens) in favor of the
Collateral Agent and such other documentation as the Collateral Agent may
reasonably request in connection with the foregoing, including, without
limitation, title reports, title insurance policies, surveys, appraisals, zoning
letters, environmental reports and opinions of counsel, all in form and
substance reasonably satisfactory to the Collateral Agent.


All Collateral referenced in this clause (a) shall be referred to as the
“Domestic Collateral”.


(b)    Foreign Collateral. With respect to the Foreign Obligations, each
Domestic Credit Party will cause (i) the Domestic Collateral, (ii) all
Collateral pledged pursuant to the Dutch Borrower Security Agreement, and (iii)
all other Equity Interests (other than the Equity Interests in Checkpoint
Systems Japan Co. Ltd.) (collectively, the “Foreign Collateral”), in each case
to the extent owned by such Domestic Credit Party, to be subject at all times to
a first priority, perfected Lien in favor of the Collateral Agent, for the
benefit of the Secured Parties, pursuant to the terms and conditions of the
Security Documents or such other security documents as the Collateral Agent
shall reasonably request.


1.27    Amendment to Section 5.13. Section 5.13 of the Credit Agreement is
hereby amended and restated in its entirety to read as follows:


5.13    Landlord Waivers.


In the case of any personal property Collateral located at any premises leased
by a Domestic Credit Party with a Collateral value in excess of $250,000, the
Domestic Credit Parties will provide the Collateral Agent with such estoppel
letters, consents and waivers from the landlords on such real property to the
extent (i) requested by the Collateral Agent and (ii) such Domestic Credit
Parties are able to secure such letters, consents and waivers after using
commercially reasonable efforts (such letters, consents and waivers shall be in
form and substance satisfactory to the Collateral Agent).


1.28    Amendment to Section 5.14. Section 5.14 of the Credit Agreement is
hereby amended and restated in its entirety to read as follows:


5.14    Further Assurances and Post-Closing Covenants.


(a)    Public/Private Designation. The Credit Parties will cooperate with the
Administrative Agent in connection with the publication of certain materials
and/or information provided by or on behalf of the Credit Parties to the
Administrative Agent and Lenders (collectively, “Information Materials”) and
will designate Information Materials (i) that are either available to the public
or not material with respect to the Credit Parties and their Subsidiaries or any
of their respective securities for purposes of United States federal and state
securities laws, as “Public Information” and (ii) that are not Public
Information as “Private Information”.




--------------------------------------------------------------------------------






(b)    Additional Information. The Credit Parties shall provide such information
regarding the operations, business affairs and financial condition of the Credit
Parties and their Subsidiaries as the Administrative Agent or any Lender may
reasonably request.


(c)    Visits and Inspections. The Credit Parties shall permit representatives
of the Administrative Agent or any Lender, from time to time upon prior
reasonable notice and at such times during normal business hours, to visit and
inspect its properties; inspect, audit and make extracts from its books, records
and files, including, but not limited to, management letters prepared by
independent accountants; and discuss with its principal officers, and its
independent accountants, its business, assets, liabilities, financial condition,
results of operations and business prospects. Upon the occurrence and during the
continuance of an Event of Default, the Administrative Agent or any Lender may
do any of the foregoing at any time without advance notice. The cost of the
inspection referred to in this clause (c) shall be for the account of the
Lenders unless an Event of Default has occurred and is continuing, in which case
the cost of such inspection shall be for the account of the Company.


(d)    Further Assurances. Upon the reasonable request of the Administrative
Agent or the Collateral Agent, promptly perform or cause to be performed any and
all acts and execute or cause to be executed any and all documents for filing
under the provisions of the UCC or any other Requirement of Law which are
necessary or advisable to maintain in favor of the Collateral Agent, for the
benefit of the Secured Parties, Liens on the Collateral that are duly perfected
in accordance with the requirements of, or the obligations of the Credit Parties
under, the Credit Documents and all applicable Requirements of Law.


(e)    Post-Closing Covenants.


(i) On or before the date that is sixty (60) days after the Second Amendment
Effective Date, or such longer period as agreed to by the Collateral Agent in
its discretion, the Collateral Agent shall have received, in form and substance
satisfactory to the Collateral Agent:


(A)     fully executed and notarized Mortgage Instruments encumbering the
Mortgaged Properties as to properties owned by the Domestic Credit Parties;


(B)     a title report in respect of each of the Mortgaged Properties;


(C)     with respect to each Mortgaged Property, a Mortgage Policy assuring the
Collateral Agent that the Mortgage Instrument with respect to such Mortgaged
Property creates a valid and enforceable first priority mortgage lien on such
Mortgaged Property, free and clear of all defects and encumbrances except
Permitted Liens (other than those described in clause (n) of the definition of
such term), which Mortgage Policy shall be in form and substance reasonably
satisfactory to the Collateral Agent and shall provide for affirmative insurance
and such reinsurance as the Collateral Agent may reasonably request, all of the
foregoing in form and substance reasonably satisfactory to the Collateral Agent;


(D)     evidence as to (1) whether any Mortgaged Property is a Flood Hazard
Property and (2) if any Mortgaged Property is a Flood Hazard Property, (x)
whether the community in which such Mortgaged Property is located is
participating in the National Flood Insurance Program, (y) the applicable
Domestic Credit Party's written acknowledgment of receipt of written
notification from the Collateral Agent (I) as to the fact that such Mortgaged
Property is a Flood Hazard Property and (II) as to whether the community in
which each such Flood Hazard Property is located is participating in the
National Flood Insurance Program and (z)




--------------------------------------------------------------------------------




copies of insurance policies or certificates of insurance of the Domestic Credit
Parties and their Subsidiaries evidencing flood insurance reasonably
satisfactory to the Collateral Agent and naming the Collateral Agent as loss
payee on behalf of the Secured Parties;


(E)     maps or plats of an as-built survey of the sites of the Mortgaged
Properties certified to the Collateral Agent and the Title Insurance Company in
a manner reasonably satisfactory to them, dated a date satisfactory to each of
the Collateral Agent and the Title Insurance Company by an independent
professional licensed land surveyor reasonably satisfactory to each of the
Collateral Agent and the Title Insurance Company, which maps or plats and the
surveys on which they are based shall be sufficient to delete any standard
printed survey exception contained in the applicable title policy and be made in
accordance with the Minimum Standard Detail Requirements for Land Title Surveys
jointly established and adopted by the American Land Title Association and the
American Congress on Surveying and Mapping in 2005, and, without limiting the
generality of the foregoing, there shall be surveyed and shown on such maps,
plats or surveys the following: (1) the locations on such sites of all the
buildings, structures and other improvements and the established building
setback lines; (2) the lines of streets abutting the sites and width thereof;
(3) all access and other easements appurtenant to the sites necessary to use the
sites; (4) all roadways, paths, driveways, easements, encroachments and
overhanging projections and similar encumbrances affecting the site, whether
recorded, apparent from a physical inspection of the sites or otherwise known to
the surveyor; (5) any encroachments on any adjoining property by the building
structures and improvements on the sites; and (6) if the site is described as
being on a filed map, a legend relating the survey to said map; provided that
the Collateral Agent, in its sole discretion, may waive all or a portion of the
foregoing survey requirements or accept an existing survey with respect to any
Mortgaged Property in satisfaction of the foregoing requirements to the extent
the Mortgaged Policy with respect to such Mortgaged Property is in form and
substance satisfactory to the Collateral Agent;


(F)     copies of the most recent third-party environmental reviews of all
Mortgaged Properties, including but not limited to Phase I environmental
assessments;


(G)     to the extent requested by the Collateral Agent, opinions of counsel to
the Domestic Credit Parties for each jurisdiction in which the Mortgaged
Properties are located;


(H)     to the extent the Mortgage Policies do not provide zoning endorsements
and to the extent available, zoning letters from each municipality or other
Governmental Authority for each jurisdiction in which the Mortgaged Properties
are located; and


(I)    an appraisal of each Mortgaged Property, in form and substance
satisfactory to the Collateral Agent.


(ii) On or before the date that is forty-five (45) days after the Second
Amendment Effective Date, or such longer period as agreed to by the Collateral
Agent in its discretion, the Collateral Agent shall have received, in form and
substance satisfactory to the Collateral Agent, in the case of any personal
property Collateral located at premises leased by a Domestic Credit Party and
set forth on Schedule 3.25(b)(ii), such estoppel letters, consents and waivers
from the landlords of such real property to the extent required in accordance
with Section 5.13.


(iii) On or before the date that is forty-five (45) days after the Second
Amendment Effective Date, or such longer period as agreed to by the Collateral
Agent in its discretion, the Collateral Agent




--------------------------------------------------------------------------------




shall have received, in form and substance satisfactory to the Collateral Agent,
Deposit Account Control Agreements to the extent required by Section 6.15.


(iv) On or before the date that is forty-five (45) days after the Second
Amendment Effective Date, or such longer period as agreed to by the Collateral
Agent in its discretion, the Collateral Agent shall have received, in form and
substance satisfactory to the Collateral Agent, Securities Account Control
Agreements to the extent required by Section 6.15.


(v) On or before the date that is thirty (30) days after the Second Amendment
Effective Date, or such longer period as agreed to by the Collateral Agent in
its discretion, the Collateral Agent shall have received, in form and substance
satisfactory to the Collateral Agent, all intercompany notes in the possession
of any of the Credit Parties and required to be pledged as Collateral pursuant
to Section 5.12, together with applicable allonges or assignments as may be
necessary or appropriate to perfect the Collateral Agent's and the Lenders'
security interest in such Collateral.


(vi) On or before the date that is forty-five (45) days after the Second
Amendment Effective Date, or such longer period as agreed to by the Collateral
Agent in its discretion, the Collateral Agent shall have received, in form and
substance satisfactory to the Collateral Agent, endorsements of insurance
evidencing liability, casualty, property and business interruption insurance
meeting the requirements set forth herein or in the Security Documents.


(vii) On or before the date that is seven (7) days after the Second Amendment
Effective Date, or such longer period as agreed to by the Administrative Agent
in its discretion, the Administrative Agent shall have received, in form and
substance satisfactory to the Administrative Agent, an opinion of Ohio counsel
with respect to J&F International USA, Inc.


1.29    Amendment to Section 5.15. Section 5.15 of the Credit Agreement is
hereby amended and restated in its entirety to read as follows:


Section 5.15    Financial Advisor.


Upon the occurrence of the following, (i) the Credit Parties have Liquidity of
less than $75,000,000 and (ii) the Leverage Ratio is greater than or equal to
(A) 6.25 to 1.0 for the Fiscal Quarter ending September 23, 2012, (B) 5.00 to
1.0 for the Fiscal Quarter ending December 30, 2012 or (C) 3.25 to 1.0 for the
Fiscal Quarter ending March 25, 2013, the Administrative Agent, on behalf of the
Lenders, or the Administrative Agent's counsel may (or, at the direction of the
Required Lenders, shall) engage the services of a financial advisor to conduct
reviews of, and otherwise to advise and assist Administrative Agent, its
counsel, and the Lenders with their on-going assessment of, the Credit Parties'
and their respective Subsidiaries' financial affairs, finances, financial
condition, business and operations, of such scope as the Administrative Agent
may determine from time to time. The financial advisor shall provide services
for such duration as the Administrative Agent shall require. Such financial
advisor shall not be an agent of any Credit Party or any Affiliate thereof and
shall owe its duties solely to the Administrative Agent or its counsel (as
applicable), for and on behalf of the Lenders. Each of the Credit Parties hereby
agrees to grant the financial advisor commercially reasonable access to all of
its and its subsidiaries' books and records, properties, locations, financial
consultants, and officers for purposes of conducting its analysis and
examination with reasonable prior notice (which need not be in writing). The
Credit Parties further acknowledge and agree that the Administrative Agent and
Lenders may elect to maintain the confidentiality of any conclusions reached or
reports prepared by any advisor and may also provide that any advisor's
conclusions shall be covered by the attorney work-product privilege. The
Borrowers agree to pay all of the documented fees and out-of-pocket costs and
expenses incurred by such financial advisor in connection with its activities.
All of such




--------------------------------------------------------------------------------




fees and out-of-pocket costs and expenses, if not sooner paid by the Borrowers,
shall be due and payable within five (5) Business Days' of demand. The Borrowers
agree to pay over to the Administrative Agent on demand any customary amount
which may be requested by the Administrative Agent for purposes of providing a
retainer to the financial advisor. All documented fees and out-of-pocket costs
and expenses of the financial advisor shall constitute part of the Credit Party
Obligations owing hereunder and the Credit Documents, and shall, in each case,
be secured by all “Collateral” under the Credit Documents. Notwithstanding the
foregoing, the Administrative Agent shall terminate the engagement of any
financial advisor engaged pursuant to this Section 5.15 promptly after such time
as the Credit Parties have achieved (i) a Leverage Ratio of less than or equal
to 2.75 to 1.0 and (ii) a Fixed Charge Coverage Ratio of greater than or equal
to 1.25 to 1.0, in each case, for two consecutive Fiscal Quarters after the
Second Amendment Effective Date, as reported in the most recent Officer's
Compliance Certificate required to be delivered pursuant to Section 5.2(b).


1.30    Amendment to Section 6.1(d). Section 6.1(d) of the Credit Agreement is
hereby amended and restated in its entirety to read as follows:


(d)    Indebtedness of the Company and its Subsidiaries incurred after the
Closing Date consisting of Capital Leases or Indebtedness incurred to provide
all or a portion of the purchase price or cost of construction of an asset, in
an aggregate principal amount not to exceed $5,000,000 at any time; provided
that (i) such Indebtedness when incurred shall not exceed the purchase price or
cost of construction of such asset and (ii) no such Indebtedness shall be
refinanced for a principal amount in excess of the principal balance outstanding
thereon at the time of such refinancing;


1.31    Amendment to Section 6.1(g). Section 6.1(g) of the Credit Agreement is
hereby amended and restated in its entirety to read as follows:


(g)    (i) Guaranty Obligations in respect of Indebtedness of a Credit Party to
the extent such Indebtedness is permitted to exist or be incurred pursuant to
this Section, (ii) Guaranty Obligations incurred in the ordinary course of
business by the Company or any of its Subsidiaries of obligations of any
wholly-owned Subsidiary with respect to: (A) real estate lease payments and
(B) payments to vendors for products for resale; provided that the amount of
such payments guaranteed pursuant to this subsection (g)(ii) shall not exceed
$5,000,000 in the aggregate at any time outstanding, and (iii) Guaranty
Obligations incurred in the ordinary course of business by the Company of
obligations of any wholly-owned Foreign Subsidiary with respect to payments to
third parties incurred in connection with establishing, maintaining and
operating an international cash pooling system among the Company's wholly-owned
Foreign Subsidiaries to meet requirements of intraday and overdraft limits and
concentration of cash balances to facilitate cash management among such Foreign
Subsidiaries; provided that the aggregate amount of such payments guaranteed
pursuant to this subsection (g)(iii) shall not exceed $5,000,000 in the
aggregate at any time outstanding;


1.32    Amendment to Section 6.2. Section 6.2 of the Credit Agreement is hereby
amended by adding the following new paragraph to the end of such Section:


Notwithstanding the foregoing provisions of this Section 6.2, the Credit Parties
shall not be permitted to grant any Liens with respect to the assets of
Brilliant Label Manufacturing Limited.


1.33    Amendment to Section 6.4(a)(vii). Section 6.4(a)(vii) of the Credit
Agreement is hereby amended and restated in its entirety to read as follows:


(vii)    intercompany sales, leases and transfers of assets from Credit Parties
to Foreign Subsidiaries




--------------------------------------------------------------------------------




not otherwise permitted pursuant to this Section 6.4(a) (“Additional Permitted
Intercompany Transfers”); provided that (A) the fair market value of such
intercompany sales, leases and transfers of assets (taken together with all
Additional Permitted Intercompany Loans) shall not exceed the Intercompany Asset
Sale and Investment Basket, (B) such intercompany sales, leases and transfers of
assets shall be for fair market value, (C) the consideration received for such
intercompany sales, leases and transfers of assets shall be in the form of cash
or Cash Equivalents and (D) such consideration shall be received by such Credit
Parties prior to the Maturity Date;


1.34    Amendment to Section 6.4(a). Section 6.4(a) of the Credit Agreement is
hereby amended by adding the following new clause (xi) to the end of such
subsection and making the appropriate punctuation and grammatical changes
thereto as follows:


(xi)    the sale, lease or transfer of property or assets constituting Project
Gold and Project Silver; provided, that the proceeds of any such sale, lease or
transfer are deposited and maintained in an account with the Collateral Agent or
a Lender until such proceeds are used for a purpose not prohibited by this
Agreement;


1.35    Amendment to Section 6.5(g). Section 6.5(g) of the Credit Agreement is
hereby amended and restated in its entirety to read as follows:


(g)    the Company and its Subsidiaries may make or permit to remain outstanding
any Investment in any other Person, which is not otherwise included in the
foregoing clauses (a) through (f), inclusive; provided that the aggregate of
such Investments shall not, at any time, exceed $20,000,000; provided further to
the extent such Investment is an acquisition of the assets or a majority of the
Voting Stock or economic interests of a Person or any division, line of business
or other business unit of a Person, such acquisition shall meet the requirements
set forth in the definition of Permitted Acquisition in Section 1.1.


1.36    Amendment to Section 6.9. Section 6.9 of the Credit Agreement is hereby
amended and restated in its entirety at follows:


6.9    Restricted Payments.


Directly or indirectly, declare, order, make or set apart any sum for or pay any
Restricted Payment, except (a) to make dividends payable solely in the same
class of Equity Interests of such Person, (b) any Subsidiary may make dividends
or other distributions payable to the Company (directly or indirectly through
Subsidiaries), (c) any Foreign Subsidiary may make dividends or other
distributions payable to the Company, the Dutch Borrower, Checkpoint Systems
Europe GmbH or Checkpoint Systems Holding GmbH (directly or indirectly through
Subsidiaries), (d) each of Checkpoint Systems Europe GmbH and/or Checkpoint
Systems Holding GmbH may make compensatory payments to their respective
Subsidiaries if and to the extent required under any domination and/or profit
and loss pooling agreement (Beherrschungs- und/oder Ergebnisabfuhrungsvertrag)
with such Subsidiary and (e) the Company may make other Restricted Payments so
long as, after giving effect thereto (i) on a Pro Forma Basis, no Default or
Event of Default shall then exist or would exist after giving effect thereto,
(ii) the Credit Parties certify to the Administrative Agent and the Lenders that
the Credit Parties will be in compliance on a Pro Forma Basis with all of the
terms and provisions of the financial covenants set forth in Section 5.9,
(iii) immediately after the making of such Restricted Payment (A) the Credit
Parties shall have at least $50,000,000 (or the Foreign Currency Equivalent
thereof) of cash on deposit in readily available funds (without causing any
adverse tax consequences) and/or the ability to borrow under this Agreement
without causing a violation of any covenant and (B) the Borrowers (in the
aggregate) shall have the ability (but shall not be required) to borrow at least
$20,000,000 (or the Foreign Currency Equivalent thereof) under this Agreement
without causing a Default or Event of




--------------------------------------------------------------------------------




Default, (iv) after giving effect to such Restricted Payment, the Leverage Ratio
shall be less than 2.00 to 1.0 on a Pro Forma Basis, and (v) the Credit Parties
have achieved (A) a Leverage Ratio of less than or equal to 2.75 to 1.0 and (B)
a Fixed Charge Coverage Ratio of greater than or equal to 1.25 to 1.00, in each
case, for the two consecutive Fiscal Quarters prior to giving effect to such
Restricted Payment (both of which Fiscal Quarters shall have ended after the
Second Amendment Effective Date), as demonstrated by the financial covenant
calculations in the Officer's Compliance Certificate required to be delivered
pursuant to Section 5.2(b).


1.37    Amendment to Section 6. Section 6 is hereby amended by adding the
following new Section 6.15 the end of such section.


6.15    Account Control Agreements; Additional Bank Accounts.


Each of the Domestic Credit Parties will maintain all checking, savings or other
accounts (including securities accounts) with the Administrative Agent, except
those checking, savings or other accounts (including securities accounts) set
forth on Schedule 3.25(e) so long as such accounts are (a) deposit accounts that
are subject to a Deposit Account Control Agreement or other security agreement
satisfactory to the Collateral Agent, (b) securities accounts that are subject
to a Securities Account Control Agreement or other security agreement
satisfactory to the Collateral Agent or (c) deposit accounts, so long as at any
time the balance in any such deposit account does not exceed $250,000 and the
aggregate balance in all such deposit accounts does not exceed $1,000,000.


1.38    Amendment to Schedule 2.1(a). Schedule 2.1(a) to the Credit Agreement is
hereby amended and replaced in its entirety by the Schedule 2.1(a) attached to
this Amendment.


1.39    Amendment to Schedules to Credit Agreement. New Schedules 3.25(a),
3.25(b)(i), 3.25(b)(ii), 3.25(c), 3.25(d), 3.25(e), 3.25(f), 3.25(g)(i) and
3.25(g)(ii) are hereby added to the Credit Agreement in the forms attached to
this Amendment as Schedules 3.25(a), 3.25(b)(i), 3.25(b)(ii), 3.25(c), 3.25(d),
3.25(e) and 3.25(f), respectively.


1.40    Amendment to Defined Term. All references to “intellectual property” in
the Credit Agreement shall be deemed to refer to the term “Intellectual
Property” as defined in this Amendment.


ARTICLE II
CONDITIONS TO EFFECTIVENESS


2.1    Closing Conditions. This Amendment shall become effective (the “Amendment
Effective Date”) upon satisfaction of the following conditions (in each case, in
form and substance reasonably acceptable to the Administrative Agent):


(a)    Executed Amendment. The Administrative Agent shall have received a copy
of this Amendment duly executed by each of the Credit Parties and the
Administrative Agent, on behalf of the Required Lenders.


(b)    Executed Lender Consents. The Administrative Agent shall have received
executed consents, in substantially the form of Exhibit A attached hereto (each
a “Lender Consent”), from the Lenders authorizing the Administrative Agent to
enter into this Amendment on their behalf. The delivery by the Administrative
Agent of its signature page to this Amendment shall constitute conclusive
evidence that the consents from the Lenders have been obtained.


(c)    Executed Security Documents. The Administrative Agent shall have received
the




--------------------------------------------------------------------------------




Security Agreement and the Dutch Borrower Security Agreement executed by the
duly authorized officers or signatories, as applicable, of the parties thereto,
in each case, conforming to the requirements of the Credit Agreement.


(d)    Personal Property Collateral. The Collateral Agent shall have received,
in form and substance satisfactory to the Collateral Agent:


(i)     (A) searches of UCC filings in the jurisdiction of incorporation or
formation, as applicable, of each Domestic Credit Party and each jurisdiction
where any Collateral is located or where a filing would need to be made in order
to perfect the Collateral Agent's security interest in the Collateral, copies of
the financing statements on file in such jurisdictions and evidence that no
Liens exist other than Permitted Liens and (B) tax lien, judgment and pending
litigation searches;


(ii)     completed UCC financing statements or amendments to existing UCC
financing statements for each appropriate jurisdiction as is necessary, in the
Collateral Agent's sole discretion, to perfect the Collateral Agent's security
interest in the Collateral;


(iii)     searches of ownership of Intellectual Property in the appropriate
governmental offices and such patent/trademark/copyright filings as requested by
the Collateral Agent in order to perfect the Collateral Agent's security
interest in the Intellectual Property of the Domestic Credit Parties; and


(iv)     all instruments, documents and chattel paper in the possession of any
of the Domestic Credit Parties, together with allonges or assignments as may be
necessary or appropriate to perfect the Collateral Agent's security interest in
the Collateral.


(e)    Liability, Casualty, Property and Business Interruption Insurance. To the
extent requested by the Collateral Agent, the Collateral Agent shall have
received copies of insurance policies or certificates of insurance evidencing
liability, casualty, property and business interruption insurance meeting the
requirements set forth herein or in the Security Documents.


(f)    Organizational Documents. The Administrative Agent shall have received
the following, each in form and substance reasonably satisfactory to the
Administrative Agent, an officer's certificate (A) certifying that the articles
of incorporation or other organizational documents, as applicable, of each
Domestic Credit Party and the Dutch Borrower that were delivered on the Closing
Date or the date on which any Domestic Credit Party was joined as a Guarantor
pursuant to a Joinder Agreement (the “Joinder Date”) remain true and complete as
of the Amendment Effective Date (or certified updates as applicable),
(B) certifying that the bylaws, operating agreements or partnership agreements
of each Domestic Credit Party and the Dutch Borrower that were delivered on the
Closing Date or Joinder Date remain true and correct and in force and effect as
of the Second Amendment Effective Date (or certified updates as applicable),
(C) attaching copies of the resolutions of the board of directors of each
Domestic Credit Party and the Dutch Borrower (or the resolutions of the partners
acting on behalf of the Dutch Borrower) approving and adopting this Amendment,
the transactions contemplated herein and authorizing execution and delivery
hereof, and certifying such resolutions to be true and correct and in force and
effect as of the Second Amendment Effective Date, (D) attaching certificates of
good standing, existence or its equivalent with respect to each Domestic Credit
Party certified as of a recent date by the appropriate Governmental Authorities
of the state of incorporation or organization, (E) certifying that each officer
listed in the incumbency certification contained in each Domestic Credit Party's
and the Dutch Borrower's Secretary's Certificate, delivered on the




--------------------------------------------------------------------------------




Closing Date or Joinder Date remains a duly elected and qualified officer of
such Domestic Credit Party and Dutch Borrower and such officer remains duly
authorized to execute and deliver on behalf of such Domestic Credit Party and
the Dutch Borrower the Amendment or attaching a new incumbency certificate for
each officer signing this Amendment.


(g)    Legal Opinion. The Administrative Agent shall have received an opinion or
opinions of counsel for the Credit Parties, dated the Amendment Effective Date
and addressed to the Administrative Agent and the Lenders, which shall be in
form and substance satisfactory to the Administrative Agent.


(h)    Cash Flow Forecast. The Administrative Agent shall have received the
Initial 13-Week Projections.


(i)    Private Placement Debt. The Administrative Agent shall have received a
duly executed copy of an amendment to the Note Purchase Agreement on terms and
conditions reasonably satisfactory to the Administrative Agent.


(j)    Intercreditor Agreement. The Administrative Agent shall have received a
duly executed copy of an amendment to the Intercreditor Agreement (the
“Intercreditor Amendment”) on terms and conditions reasonably satisfactory to
the Administrative Agent, the Collateral Agent and the Lenders.


(k)    Default. After giving effect to this Amendment, no Default or Event of
Default shall exist.


(l)    Fees and Expenses. The Administrative Agent shall have received from the
Borrowers, for the account of each Lender that executes and delivers a Lender
Consent to the Administrative Agent (each such Lender, a “Consenting Lender”,
and collectively, the “Consenting Lenders”), an amendment fee in an amount equal
to 50 basis points on the Revolving Commitment of such Consenting Lender (after
giving effect to this Amendment).


ARTICLE III
MISCELLANEOUS


3.1    Amended Terms. On and after the Amendment Effective Date, all references
to the Credit Agreement in each of the Credit Documents shall hereafter mean the
Credit Agreement as amended by this Amendment. Except as specifically amended
hereby or otherwise agreed, the Credit Agreement is hereby ratified and
confirmed and shall remain in full force and effect according to its terms.


3.2    Representations and Warranties of Credit Parties. Each of the Credit
Parties represents and warrants as follows:


(a)    It has taken all necessary action to authorize the execution, delivery
and performance of this Amendment.


(b)    This Amendment has been duly executed and delivered by such Person and
constitutes such Person's legal, valid and binding obligation, enforceable in
accordance with its terms, except as such enforceability may be subject to
(i) bankruptcy, insolvency, reorganization, fraudulent conveyance or transfer,
moratorium or similar laws affecting creditors' rights generally and
(ii) general principles of equity (regardless of whether such enforceability is
considered in a proceeding at law or in equity).




--------------------------------------------------------------------------------






(c)    No consent, approval, authorization or order of, or filing, registration
or qualification with, any court or governmental authority or third party is
required in connection with the execution, delivery or performance by such
Person of this Amendment.


(d)    After giving effect to this Amendment, the representations and warranties
set forth in Article III of the Credit Agreement are true and correct in all
material respects as of the date hereof (except for those which expressly relate
to an earlier date and those representations and warranties that are expressly
qualified by a Material Adverse Effect or other materiality, in which case such
representations and warranties shall be true and correct in all respects).


(e)    After giving effect to this Amendment, no event has occurred and is
continuing which constitutes a Default or an Event of Default.


(f)    The Security Documents create a valid security interest in, and Lien
upon, the Collateral, in favor of the Administrative Agent, for the benefit of
the Lenders, which security interests and Liens are perfected in accordance with
the terms of the Security Documents and prior to all Liens other than Permitted
Liens.


(g)    The Credit Party Obligations are not reduced by this Amendment and are
not subject to any offsets, defenses or counterclaims.


3.3    Authorization. The Lenders hereby approve the Intercreditor Amendment and
authorize the Administrative Agent to enter into this Amendment on their behalf.


3.4    Reaffirmation of Credit Party Obligations. Each Credit Party hereby
ratifies the Credit Agreement and acknowledges and reaffirms (a) that it is
bound by all terms of the Credit Agreement applicable to it and (b) that it is
responsible for the observance and full performance of its respective Credit
Party Obligations.


3.5    Credit Document. This Amendment shall constitute a Credit Document under
the terms of the Credit Agreement.


3.6    Expenses. The Borrowers agree to pay all reasonable and documented (in
summary form) costs and expenses of the Administrative Agent and the Collateral
Agent in connection with the preparation, execution and delivery of this
Amendment and all Credit Documents executed in connection therewith, including
without limitation the reasonable and documented (in summary form) fees and
expenses of the Administrative Agent's and the Collateral Agent's legal counsel.


3.7    Further Assurances. The Credit Parties agree to promptly take such
action, upon the request of the Administrative Agent, as is necessary to carry
out the intent of this Amendment.


3.8    Entirety. This Amendment and the other Credit Documents embody the entire
agreement among the parties hereto and supersede all prior agreements and
understandings, oral or written, if any, relating to the subject matter hereof.


3.9    Counterparts; Telecopy. This Amendment may be executed in any number of
counterparts, each of which when so executed and delivered shall be an original,
but all of which shall constitute one and the same instrument. Delivery of an
executed counterpart to this Amendment by telecopy or other electronic means
shall be effective as an original and shall constitute a representation that an
original will be delivered.






--------------------------------------------------------------------------------




3.10    No Actions, Claims, Etc. As of the date hereof, each of the Credit
Parties hereby acknowledges and confirms that it has no knowledge of any
actions, causes of action, claims, demands, damages and liabilities of whatever
kind or nature, in law or in equity, against the Administrative Agent, the
Lenders, or the Administrative Agent's or the Lenders' respective officers,
employees, representatives, agents, counsel or directors arising from any action
by such Persons, or failure of such Persons to act under the Credit Agreement on
or prior to the date hereof.


3.11    GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY, AND SHALL BE
CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK
(INCLUDING SECTIONS 5-1401 AND 5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW).


3.12    Successors and Assigns. This Amendment shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and
assigns.


3.13    General Release. In consideration of the Administrative Agent's
willingness to enter into this Amendment, on behalf of the Lenders, each Credit
Party hereby releases and forever discharges the Administrative Agent, the
Issuing Lender, the Swingline Lender, the Lenders and the Administrative
Agent's, the Issuing Lender's, the Swingline Lender's, and the Lender's
respective predecessors, successors, assigns, officers, managers,
directors, employees, agents, attorneys, representatives, and affiliates
(hereinafter all of the above collectively referred to as the “Bank Group”),
from any and all claims, counterclaims, demands, damages,
debts, suits, liabilities, actions and causes of action of any nature
whatsoever, including, without limitation, all claims, demands, and causes of
action for contribution and indemnity, whether arising at law or in equity,
whether known or unknown, whether liability be direct or indirect, liquidated or
unliquidated, whether absolute or contingent, foreseen or unforeseen, and
whether or not heretofore asserted, which any Credit Party may have or claim to
have against any of the Bank Group.


3.14    Consent to Jurisdiction; Service of Process; Waiver of Jury Trial. The
jurisdiction, service of process and waiver of jury trial provisions set forth
in Sections 10.13 and 10.17 of the Credit Agreement are hereby incorporated by
reference, mutatis mutandis.


[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
























































--------------------------------------------------------------------------------






CHECKPOINT SYSTEMS, INC.
SECOND AMENDMENT


IN WITNESS WHEREOF the parties hereto have caused this Amendment to be duly
executed on the date first above written.


COMPANY:                CHECKPOINT SYSTEMS, INC.,
a Pennsylvania corporation




By:    /s/ Raymond D. Andrews                
Name: Raymond D. Andrews
Title: Senior Vice President and Chief Financial Officer
 


JAPANESE BORROWER         CHECKPOINT MANUFACTURING JAPAN CO.
AND FOREIGN GUARANTOR:     LTD.




By:    /s/ John R. Van Zile                    
Name: John R. Van Zile
Title: Representative Director




DUTCH BORROWER AND    CP INTERNATIONAL SYSTEMS C.V.
FOREIGN GUARANTOR:    
By: Checkpoint International, LLC in its capacity as general partner of CP
International Systems C.V.




By:    /s/ Raymond D. Andrews                
Name: Raymond D. Andrews
Title: President




DOMESTIC GUARANTORS:    OATSYSTEMS, INC., a Delaware corporation,




By:    /s/ John R. Van Zile                    
Name: John R. Van Zile
Title: Senior Vice President, General Counsel and Secretary




CHECKPOINT INTERNATIONAL, LLC, a Delaware
limited liability company




By:    /s/ Raymond D. Andrews                
Name: Raymond D. Andrews
Title: President








--------------------------------------------------------------------------------




CHECKPOINT SYSTEMS HOLDING, INC.,
a Delaware corporation




By:    /s/ John R. Van Zile                    
Name: John R. Van Zile
Title: Senior Vice President, General Counsel and
Secretary




J & F INTERNATIONAL USA, INC.,
an Ohio corporation




By:    /s/ Raymond D. Andrews                
Name: Raymond D. Andrews
Title: Senior Vice President and Secretary




ADAPT IDENTIFICATION, LLC,
a New York limited liability company




By:    /s/ John R. Van Zile                    
Name: John R. Van Zile
Title: Secretary




FOREIGN GUARANTORS:    CHECKPOINT SYSTEMS HOLDING GMBH




By:    /s/ Nicolas Brouchon                    
Name: Nicolas Brouchon
Title: Director




CHECKPOINT HOLLAND HOLDING B.V.




By:    /s/ John R. Van Zile                        
Name: John R. Van Zile
Title: Director




CHECKPOINT CARIBBEAN LTD.




By:    /s/ John R. Van Zile                    
Name: John R. Van Zile
Title: Director










--------------------------------------------------------------------------------




CHECKPOINT SYSTEMS INTERNATIONAL GMBH




By:    /s/ John R. Van Zile                    
Name: John R. Van Zile
Title: Director




CHECKPOINT SYSTEMS GMBH




By:    /s/ John R. Van Zile                    
Name: John R. Van Zile
Title: Director




CHECKPOINT SYSTEMS HONG KONG LTD.




By:    /s/ Per H. Levin                    
Name: Per H. Levin
Title: Director




CHECKPOINT LABELLING SERVICES HONG
KONG LIMITED




By:    /s/ John R. Van Zile                    
Name: John R. Van Zile
Title: Director




CHECKPOINT SYSTEMS ESPAÑA S.L.




By:    /s/ Inaki Elosua                    
Name: Inaki Elosua
Title: Attorney




CHECKPOINT SYSTEMS BENELUX B.V.




By:    /s/ John R. Van Zile                    
Name: John R. Van Zile
Title: Director


















--------------------------------------------------------------------------------




KIMBALL SYSTEMS B.V.




By:    /s/ Per Levin                        
Name: Per Levin
Title: Director




BRILLIANT LABEL MANUFACTURING LIMITED




By:    /s/ Per Levin                        
Name: Per Levin
Title: Director


























































































--------------------------------------------------------------------------------




CHECKPOINT SYSTEMS, INC.
SECOND AMENDMENT








ADMINISTRATIVE AGENT:
WELLS FARGO BANK, NATIONAL ASSOCIATION, as a Lender and as Administrative Agent





By:    /s/ Beth Rue                        
Name: Beth Rue
Title: Director






























































































--------------------------------------------------------------------------------




DMSLIBR


EXHIBIT A


FORM OF
LENDER CONSENT


See Attached.








































































































--------------------------------------------------------------------------------




18881418-17




LENDER CONSENT


This Lender Consent is given pursuant to the Amended and Restated Credit
Agreement, dated as of July 22, 2010 (as amended, restated, modified or
supplemented from time to time, the “Credit Agreement”), by and among CHECKPOINT
SYSTEMS, INC., a Pennsylvania corporation (the “Company”), CHECKPOINT
MANUFACTURING JAPAN CO., LTD., a company formed under the laws of Japan (the
“Japanese Borrower”), CP INTERNATIONAL SYSTEMS C.V., a limited partnership
(commanditairs vennootschap) formed under Dutch law (the “Dutch Borrower”),
those Domestic Subsidiaries of the Company identified as “Domestic Guarantors”
on the signature pages thereto (the “Domestic Subsidiary Guarantors”), those
Foreign Subsidiaries of the Company identified as “Foreign Guarantors” on the
signature pages thereto (together with the Foreign Borrowers, the “Foreign
Guarantors”), the several banks and other financial institutions as may from
time to time become party thereto (the “Lenders”) and WELLS FARGO BANK, NATIONAL
ASSOCIATION, as Administrative Agent for the Lenders (in such capacity, the
“Administrative Agent”). Capitalized terms used herein and not otherwise defined
herein shall have the meanings ascribed thereto in the Credit Agreement.


The undersigned hereby approves the Second Amendment to Credit Agreement, to be
dated on or about July 31, 2012, by and among the Borrower, the Guarantors and
the Administrative Agent, on behalf of the Lenders (the “Amendment”) and hereby
authorizes the Administrative Agent to execute and deliver the Amendment on its
behalf and, by its execution below, the undersigned agrees to be bound by the
terms and conditions of the Amendment and the Credit Agreement.


Delivery of this Lender Consent by telecopy or other electronic means shall be
effective as an original.


A duly authorized officer of the undersigned has executed this Lender Consent as
of the ___ day of ____, 2012.


______________________________,
as a Lender




By:                        
Name:                        
Title:                         


Second signature block only required to be signed if two signature blocks are
required by such Lender.
By:                        
Name:                        
Title:                         






